Name: Commission Regulation (EEC) No 1274/89 of 8 May 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5 . 89 Official Journal of the European Communities No L 127/ 13 COMMISSION REGULATION (EEC) No 1274/89 of 8 May 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 12 May 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13. 6. 1981 ;- p. 26. 0 OJ No L 355, 17. 12. 1987, p. 19 . No L 127/14 Official Journal of the European Communities 11 . 5, 89 ANNEX Code CN code Description Amount of unit values per 100 kg net l ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 35,16 1 532 284,80 73,22 247,13 6 229 27,41 53 470 82,55 23,03 1.20 0702 00 10 0702 00 90 Tomatoes 72,41 3 155 586,44 150,77 508,86 12 827 56,45 110 099 169,98 47,43 1.30 0703 10 19 Onions (other than sets) 32,80 1 429 265,66 68,30 230,52 5 811 25,57 49 876 77,00 21,48 1.40 0703 20 00 Garlic 231,56 10 090 1 875,24 482,12 1 627,18 41 019 180,53 352 061 543,56 151,67 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 203,47 8 866 1 647,80 423,65 1 429,82 36 043 158,64 309 360 477,63 133,28 1.100 ex 0704 90 90 Chinese cabbage 86,58 3 773 701,17 180,27 608,42 15 337 67,50 131 639 203,24 56,71 1.110 0705 11 10 0705 1 1 90 Cabbage lettuce (head lettuce) 100,21 4 367 811,58 208,66 704,23 17 752 78,13 152 368 235,24 65,64 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 27,12 1 181 219,65 56,47 190,59 4 804 21,14 41 238 63,67 17,76 1.140 ex 0706 90 90 Radishes 81,84 3 566 662,79 170,40 575,12 14 498 63,81 124 434 192,12 53,60 1.150 0707 00 11 0707 00 19 Cucumbers 55,08 2 400 446,12 114,69 387,11 9 758 42,95 83 756 12931 36,08 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 175,10 7 630 1 418,02 364,57 1 230,44 31 017 136,51 266 222 411,03 114,69 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 117,98 5 141 955,48 245,65 829,09 20 900 91,98 179 383 276,95 77,28 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 62,37 2 718 505,10 129,86 438,29 11 048 48,62 94 830 146,41 40,85 1.200 1.200.1 ex 0709 20 00 Asparagus :  green 269,73 11 754 2 184,35 561,60 1 895,40 47 780 210,29 410 094 633,16 176,67 1.200.2 ex 0709 20 00  other 340,70 14 846 2 759,08 709,36 2 394,11 60 352 265,62 517 994 799,75 223,16 1.210 0709 30 00 Aubergines (egg-plants) 109,39 4 766 885,87 227,76 768,69 19 377 85,28 166 315 256,78 71,65 1.220 ex 0709 40 00 Celery stalks and leaves 47,82 2 084 387,32 99,58 336,08 8 472 37,28 72 716 112,27 31,32 1.230 0709 51 30 Chantarelles 660,65 28 685 5 250,36 1 368,47 4 657,88 110 953 510,76 1 022 231 1 542,93 437,30 1.240 0709 60 10 Sweet peppers 111,78 4 871 905,27 232,74 785,52 19 801 87,15 169 957 262,40 73,22 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 69,09 3011 559,58 143,86 485,56 12 240 53,87 105 056 162,20 45,26 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 81,99 3 573 658,40 170,36 582,01 14 177 63,82 125 542 192,34 53,17 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 71,58 3 124 57739 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 54,95 2 394 445,00 114,41 386,13 9 733 42,84 83 545 128,98 35,99 2.30 ex 0804 30 00 Pineapples, fresh 51,39 2 239 416,17 107,00 361,12 9 103 40,06 78 133 120,63 33,66 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 171,59 7 477 1 389,61 357,27 1 205,79 30 396 133,78 260 888 402,79 112,39 2.50 ex 0804 50 00 Guavas and mangoes, fresh 160,13 6 977 1 296,76 333,40 1 125,22 28 365 124,84 243 456 375,88 104,88 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Sweet oranges, freSh :  Sanguines and semi ­ sanguines 57,96 2 525 469,41 120,68 407,31 10 267 45,19 88 127 136,06 37,96 11 . 5 . 89 Official Journal of the European Communities No L 127/15 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 42,96 1 872 347,96 89,46 301,94 7611 33,50 65 328 100,86 28,14 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 37,74 1 644 305,63 78,57 265,20 6 685 29,42 57 380 88,59 24,72 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10 Clementines 42,11 1 832 340,87 87,50 296,68 7 478 32,82 64 281 98,77 27,58 2.70.2 ex 0805 20 30  Monreales and Satsumas 47,55 2 072 385,14 99,02 334,19 8 424 37,07 72 307 111,63 31,15 2.70.3 ex 0805 20 50 Mandarins and Wilkings 52,31 2 279 423,69 108,93 367,64 9 267 40,79 79 544 122,81 34,27 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 49,70 2 165 402,49 103,48 349,25 8 804 38,74 75 564 116,66 32,55 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 39,55 1 723 320,29 : 82,34 277,92 7 006 30,83 60 132 92,84 25,90 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 151,20 6 588 1 224,46 314,81 1 062,48 26 783 117,88 229 882 354,92 99,03 2.90 \ Grapefruit, fresh : I I \ \ 2.90.1 ex 0805 40 00  white 40,96 1 785 331,75 85,29 287,87 7 256 31,93 62 284 96,16 26,83 2.90.2 ex 0805 40 00  pink 53,18 2317 430,72 110,73 373,74 9 421 41,46 80 864 124,85 34,83 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 129,21 5 630 1 046,38 269,02 907,96 22 888 100,73 196 448 303,30 84,63 2.110 0807 10 10 Water-melons 57,66 2 512 466,96 120,05 405,19 10 214 44,95 87 668 135,35 37,76 2.120 Melons (other than water ­ melons) 1 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 91,31 3 979 739,49 190,12 641,67 16 175 71,19 138 834 214,35 59,81 2.120.2 2.130 ex 0807 10 90 0808 10 91 0808 10 93  Other Apples 151,62 59,21 6 607 2 580 1 227,88 479,55 315,69 123,29 1 065,45 416,11 26 858 10 489 118,21 46,16 230 524 90 032 355,91 139,00 99,31 38,78 0808 10 99IIIIIIII liII 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)))) 74,13 3 230 600,35 154,35 520,93 13 132 57,79 112710 174,01 48,55 2.150 0809 10 00 Apricots 40,89 1 781 331,16 85,14 287,35 7 243 31,88 62 172 95,99 26,78 2.160 0809 20 10 0809 20 90 Cherries 142,33 6 213 1 148,11 296,70 1 011,97 24 623 110,90 217814 334,85 90,99 2.170 ex 0809 30 00 Peaches 64,39 2 805 521,46 : 134,06 452,48 11 406 50,20 97 899 151,15 42,17 2.180 ex 0809 30 00 Nectarines 89,38 3 895 722,99 186,03 628,06 15801 69,74 136 503 209,84 58,43 2.190 : 0809 40 1 1 0809 40 19 Plums 200,31 8 729 1 622,21 : 417,07 1 407,62 35 484 156,17 304 556 470,21 131,21 2.200 0810 10 10 0810 10 90 Strawberries 142,57 6 212 1 154,59 296,84 1 001,86 25 255 111,15 216 766 334,67 93,38 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus 193,15 8 445 1 567,23 402,98 1 371,28 33 600 150,93 293 809 455,01 123,48 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 145,04 6 320 1 174,59 301,99 1 019,21 25 693 113,08 220 520 340,47 95,00 2.230 ex 0810 90 90 Pomegranates 64,94 2 834 523,88 135,38 461,76 11 235 50,60 99 388 152,79 41,52 2.240 ex 0810 90 90 Khakis 103,62 4 515 839,15 215,74 728,15 18 355 80,78 157 543 243,24 67,87 2.250 ex 0810 90 90 Lychees 294,55 12 846 2 393,61 613,51 2 076,13 51 732 229,68 451 069 691,99 190,71